                       Case 8:16-cv-01790-JVS-AGR Document 233 Filed 03/13/20 Page 1 of 5 Page ID #:5431


                               RUSS, AUGUST & KABAT
                          1
                               Marc A. Fenster (SBN 181067)
                          2    mfenster@raklaw.com
                               Benjamin T. Wang (SBN 228712)
                          3
                               bwang@raklaw.com
                          4    Andrew D. Weiss (SBN 232974)
                               aweiss@raklaw.com
                          5
                               Paul A. Kroeger (SBN 229074)
                          6    pkroeger@raklaw.com
                               Jacob R. Buczko (SBN 269408)
                          7
                               jbuczko@raklaw.com
                          8    Justin E. Maio (SBN 304428)
                               jmaio@raklaw.com
                          9
                               12424 Wilshire Boulevard, 12th Floor
                         10    Los Angeles, California 90025
                         11    310/826-7474 – Telephone
                               310/826-6991 – Facsimile
RUSS, AUGUST & KABAT




                         12
                               Attorneys for Plaintiff
                         13    SPEX Technologies, Inc.
                         14
                                                    UNITED STATES DISTRICT COURT
                         15
                                                   CENTRAL DISTRICT OF CALIFORNIA
                         16
                         17    SPEX TECHNOLOGIES, INC.,                Case No. 8:16-CV-01790-JVS-AGR
                         18                        Plaintiff,          DECLARATION OF PAUL A.
                                                                       KROEGER IN SUPPORT OF
                         19    v.                                      PLAINTIFF SPEX TECHNOLOGIES,
                         20                                            INC.’S MOTION FOR SUMMARY
                               KINGSTON TECHNOLOGY                     JUDGMENT
                         21    CORPORATION, KINGSTON
                               DIGITAL, INC., KINGSON                  [Notice, Memorandum of Points and
                         22    TECHNOLOGY COMPANY, INC.,               Authorities, & Separate Statement filed
                               IMATION CORPORATION,                    concurrently]
                         23    DATALOCKE INC., DATA
                               LOCKER INTERNATIONAL, LLC,              Hearing:
                         24                                            Date: April 6, 2020
                                                   Defendants.         Time: 1:30 p.m.
                         25                                            Courtroom: Santa Ana, 10C
                                                                       Judge: Hon. James V. Selna
                         26
                         27                                            Original Complaint Filed:
                                                                            September 28, 2016
                         28

                                    DECLARATION OF PAUL A. KROEGER IN SUPPORT OF PLAINTIFF SPEX TECHNOLOGIES,
                                                      INC.’S MOTION FOR SUMMARY JUDGMENT
                       Case 8:16-cv-01790-JVS-AGR Document 233 Filed 03/13/20 Page 2 of 5 Page ID #:5432



                          1                               Declaration of Paul A. Kroeger
                          2            I, Paul A. Kroeger, declare as follows:
                          3            1.    I am a member of the State Bar of California and am duly licensed to
                          4    practice law before the courts of the State of California. I am a member of Russ,
                          5    August & Kabat (“RAK”), counsel of record for Plaintiff SPEX Technologies, Inc.
                          6    (“SPEX”). I have personal knowledge of the facts set forth herein, and if called upon
                          7    to testify, I could and would testify competently thereto.
                          8            1.    On February 20, 2020, counsel for SPEX and Kingston held a
                          9    conference of counsel to meet and confer on this motion, pursuant to Local Rule 7-
                         10    3.
                         11            2.    Attached hereto as Exhibit A is a true and correct copy of Kingston’s
RUSS, AUGUST & KABAT




                         12    March 14, 2017 Petition for Inter Partes Review (“IPR”) of U.S. Patent No.
                         13    6,003,135 (“’135 patent”) filed with the Patent Trial and Appeal Board (“PTAB”).
                         14            3.    Attached hereto as Exhibit B is a true and correct copy of the Final
                         15    Written Decision in Kingston’s IPR proceeding against the ’135 patent entered
                         16    October 1, 2018 by the PTAB ordering “that claims 55-57 of U.S. Patent No.
                         17    6,003,135 have not been shown to be unpatentable.”
                         18            4.    Attached hereto as Exhibit C is a true and correct copy of Western
                         19    Digital’s October 16, 2017 Petition for IPR of the ’135 patent filed with the PTAB.
                         20            5.    Attached hereto as Exhibit D is a true and correct copy of the Order
                         21    entered November 6, 2018 by the PTAB dismissing Kingston’s third Petition for
                         22    IPR of claims 55-58 of the ’135 patent.
                         23            6.    As SPEX was preparing for trial (before the case was stayed pending
                         24    the various instituted IPRs), SPEX made the litigation strategy decision to no longer
                         25    assert the ’135 patent against the Western Digital, Toshiba and Apricorn defendants.
                         26            7.    To simplify matters and save resources, SPEX entered into a settlement
                         27    agreement dismissing the claims as to the ’135 patent from the related litigations,
                         28    and also dismissing the pending IPR proceeding as to the ’135 patent.
                                                                          1
                                    DECLARATION OF PAUL A. KROEGER IN SUPPORT OF PLAINTIFF SPEX TECHNOLOGIES,
                                                      INC.’S MOTION FOR SUMMARY JUDGMENT
                       Case 8:16-cv-01790-JVS-AGR Document 233 Filed 03/13/20 Page 3 of 5 Page ID #:5433



                          1          8.     Attached hereto as Exhibit E is a true and correct copy of SPEX’s
                          2    Patent Owner Response filed with the PTAB in IPR2018-00084.
                          3          9.     Attached hereto as Exhibit F is a true and correct copy of the
                          4    Declaration of Zaydoon Jawadi filed with the PTAB in IPR2018-00084 in support
                          5    of SPEX’s Patent Owner Response.
                          6          10.    As a result of the dismissal of the Western Digital’s IPR against the
                          7    ’135 patent, the arguments and evidence presented in Exhibits E and F were not
                          8    considered and no Final Written Decision was issued by the PTAB.
                          9          11.    Attached hereto as Exhibit G is a true and correct copy of Western
                         10    Digital’s October 16, 2017 Petition for IPR of U.S. Patent No. 6,088,802 (“’802
                         11    patent”) filed with the PTAB.
RUSS, AUGUST & KABAT




                         12          12.    Attached hereto as Exhibit H is a true and correct copy of Kingston’s
                         13    Motion for Joinder with Western Digital’s IPR proceeding against the ’802 patent
                         14    submitted May 2, 2018 with the PTAB.
                         15          13.    Attached hereto as Exhibit I is a true and correct copy of the Institution
                         16    Decision in Kingston’s IPR proceeding against the ’802 patent entered October 9,
                         17    2018 by the PTAB, which also granted Kingston’s motion to join Western Digital’s
                         18    IPR proceeding.
                         19          14.    Attached hereto as Exhibit J is a true and correct copy of the Institution
                         20    Decision in Western Digital’s IPR proceeding against the ’802 patent (which
                         21    Kingston joined) entered April 25, 2018 by the PTAB.
                         22          15.    As part of its litigation strategy, SPEX chose not to respond to the
                         23    institution decision of the Western Digital IPR against the ’802 patent.
                         24          16.    Attached hereto as Exhibit K is a true and correct copy of the Final
                         25    Written Decision in Western Digital’s IPR proceeding against the ’802 patent (which
                         26    Kingston joined) entered April 18, 2019 by the PTAB finding “that claims 1, 2, 6, 7,
                         27    11, 12, and 23–25 have not been persuasively shown to be unpatentable.”
                         28
                                                                         2
                                  DECLARATION OF PAUL A. KROEGER IN SUPPORT OF PLAINTIFF SPEX TECHNOLOGIES,
                                                    INC.’S MOTION FOR SUMMARY JUDGMENT
                       Case 8:16-cv-01790-JVS-AGR Document 233 Filed 03/13/20 Page 4 of 5 Page ID #:5434



                          1          17.   Attached hereto as Exhibit L is a true and correct copy of Kingston’s
                          2    Responses to SPEX’s Third Set of Requests for Production to Kingston.
                          3          18.   Attached hereto as Exhibit M is a true and correct copy of Kingston’s
                          4    Responses to SPEX’s Fourth Set of Individual Interrogatories to Kingston.
                          5          19.   On December 9, 2019, January 8, 2020, and March 3, 2020, SPEX
                          6    produced numerous documents (SPEX00077442 - SPEX00085890, SPEX00085899
                          7    - SPEX00085901, and TYLER00000001 - TYLER00000115, respectively), none of
                          8    which provide evidence for Kingston’s allegations of the anti-competitive effects of
                          9    SPEX’s alleged conduct.
                         10          20.   On December 30, 2019, Kingston produced thirty documents
                         11    (KT0060501 to KT0060651) comprising communications with counsel for Western
RUSS, AUGUST & KABAT




                         12    Digital regarding the SPEX’s settlement agreement with Western Digital during IPR
                         13    proceedings, drafts of the settlement agreement, and communications regarding
                         14    Kingston’s deposition of counsel for Western Digital, William Rooklidge. None of
                         15    the documents produced provide evidence for Kingston’s allegations of the anti-
                         16    competitive effects of SPEX’s alleged conduct.
                         17          21.   Attached hereto as Exhibit N is a true and correct copy of the January
                         18    20, 2020 Expert Report of John Villasenor.
                         19          22.   The January 20, 2020 Expert Report of John Villasenor in Exhibit L
                         20    was the only report served by Kingston during the reopened discovery period.
                         21          23.   Attached hereto as Exhibit O is a true and correct copy of the February
                         22    21, 2020 Expert Report of Cleve R. Tyler, Ph.D.
                         23          24.   Kingston did not serve a rebuttal report to the Dr. Tyler’s February 21,
                         24    2020 Expert Report.
                         25          25.   Attached hereto as Exhibit P is a true and correct copy of the transcript
                         26    for March 9, 2020 deposition of Dr. John Villasenor.
                         27
                         28
                                                                        3
                                  DECLARATION OF PAUL A. KROEGER IN SUPPORT OF PLAINTIFF SPEX TECHNOLOGIES,
                                                    INC.’S MOTION FOR SUMMARY JUDGMENT
                       Case 8:16-cv-01790-JVS-AGR Document 233 Filed 03/13/20 Page 5 of 5 Page ID #:5435



                          1
                          2
                          3          I declare under penalty of perjury pursuant to the laws of the State of
                          4    California that the foregoing is true and correct.
                          5          Executed this 13th day of March, 2020 at Los Angeles, California.
                          6
                          7                                                    Paul A. Kroeger
                          8
                          9
                         10
                         11
RUSS, AUGUST & KABAT




                         12
                         13
                         14
                         15
                         16
                         17
                         18
                         19
                         20
                         21
                         22
                         23
                         24
                         25
                         26
                         27
                         28
                                                                          4
                                  DECLARATION OF PAUL A. KROEGER IN SUPPORT OF PLAINTIFF SPEX TECHNOLOGIES,
                                                    INC.’S MOTION FOR SUMMARY JUDGMENT
